DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  
The present application was filed on May 14, 2019, and is identified as a continuation-in-part of U.S. Patent Appl. No. 15/717,694 (hereinafter “the ‘694 application”) which is a continuation-in-part of U.S. Patent Appl. No. 12/904,090 (“the ‘090 application”), which claims priority to U.S. Provisional Appl. No. 61/251,677 (“the ‘677 application”).  
As amended, claims 2, 4-5, 7, 10-16, 18, 22-24, and 26-35 recite subject matter which is not disclosed in any of the ‘694, ‘090, and ‘677 applications and, hence, are only entitled to the May 14, 2019, filing date of the instant application.  As an example, independent claim 24 recites that the first passivation layer comprises “one or more of following elements:  gallium and aluminum” which means that the passivation layer can be comprised of only gallium or only aluminum.  On the other hand, the ‘694, ‘090, and ‘677 applications appear to require a passivation layer comprised of gallium, aluminum, and arsenide.  Similarly, the ‘694, ‘090, and ‘677 applications do not teach or suggest a p-type contact layer having a thickness of 2000 nm or less.  

Claim Objections
The objection to claim 26 is withdrawn in view of applicants’ claim amendments.  

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(a) rejections of claims 24 and 26-31 are withdrawn in view of applicants’ claim amendments.  

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 19 depends from claim 1 and recites that “the deposition temperature is between 600°C and 800°C.”  However, amended claim 1 recites that the deposition temperature is in a range of between 850 to 900 °C which is outside the range of 600 to 800 °C recited in claim 19.  Thus, it is unclear how the deposition temperature can simultaneously be between 850 and 900 °C as in claim 1 while also being between 600 and 800 °C as in claim 19.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7, 9, 13-16, 19-21, and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, and 31 of copending Application No. 15/717,694 (hereinafter “the ‘694 application,” which is now U.S. Patent No. 11,393,683) in view of U.S. Patent No. 6,372,981 to Ueda, et al. (“Ueda”).  
Regarding claims 1-2, 4-5, 7, 9, 13-16, 19-21, and 32-34, claims 1, 6, 10, and 31 of the ‘694 application recite substantially all of the limitations recited in claims 1-2, 4-5, 7, 9, 13-16, 19-21, 23, and 32-34 of the instant application, but do not explicitly recite the deposition of InGaP layers to form an InGaP cell.  However, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form a high performance solar cell.  In col. 8, ll. 16-42 Ueda specifically teaches that the InGaP layer is formed by supplying trimethylgallium, trimethylindium, and phosphine as source gases in order to form, inter alia, an n+ In0.5Ga0.5P buffer layer (54) and an n- In0.5Ga0.5P base layer (56) on a GaAs substrate (52) and (53).  Thus, a person of ordinary skill in the art would look to the teachings of Ueda and would readily recognize that high-performance solar cells may be produced from InGaP and would be motivated to substitute the gallium- and arsenic-containing gases utilized in the method of Washington with gallium-, indium-, and phosphorous-containing precursor gases in order to form an optoelectronic device such as an InGaP-based high performance solar cell which has the desired bandgap.   

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘694 application in view of Ueda and further in view of U.S. Patent No. 6,876,013 to Okano, et al. (“Okano”).  
Regarding claim 18, claim 1 of the ‘694 application does not explicitly recite that the InGaP cell includes a graded junction and at least one of the one or more layers having InGaP is part of the graded junction.  However, in col. 9, l. 53 to col. 10, l. 65 and Example 2 in col. 14, l. 40 to col. 15, l. 14 as well as elsewhere throughout the entire reference Okano teaches an analogous method of producing a p-n junction for an electronic or optoelectronic device in which the junction layer is formed of an n-type Group III-V compound semiconductor layer having a composition gradient region.  In col. 9, l. 59 to col. 10, l. 50 Okano specifically teaches that the n-type Group III-V semiconductor is GaxIn1-xP in which the Ga composition (x) is continuously reduced in the thickness direction from the interface such that the lattice parameter and bandgap of the GaxIn1-xP compound semiconductor is gradually changed.  In this manner the GaxIn1-xP layer can be tailored to the desired band gap and/or to better match the lattice constant of adjoining layers. Thus, a person of ordinary skill in the art would look to the teachings of Okano and would be motivated to utilize a gradient junction for one or more of the InGaP layers utilized in the method of Ueda in order to produce a solar cell having individual layer with the desired band gap and lattice constant.  

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘694 application in view of Ueda and further in view of U.S. Patent No. 6,211,539 to Johnston, et al. (“Johnston”).  
Regarding claim 22, claim 1 of the ‘694 application does not explicitly recite that a bubbler temperature for the indium precursor gas is in the range of 15° C to 60° C.  However, in col. 3, l. 8 to col. 5, l. 55 Johnston teaches a method of depositing an InP epitaxial layer onto a substrate using a precursor such as trimethylindium which is contained within a bubbler while a carrier gas is passed therethrough.  In col. 4, ll. 5-10 Johnston specifically teaches that a saturated gas flow is typically obtained by heating the bubbler to a temperature in the overlapping range of 60 to 100 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Johnston and would readily recognize that the indium precursor gas utilized in the method of Ueda may be delivered via the use of a bubbler which is heated to within the claimed range of 15 to 60 °C with the motivation for doing so being to produce a flow of indium precursor sufficient to yield the desired growth rate and In composition.  

Claim 23 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘694 application in view of Ueda and further in view of U.S. Patent Appl. Publ. No. 2018/0019117 to Washington, et al. (“Washington”). 
Regarding claim 23, claim 1 of the ‘694 application does not explicitly recite that the deposition rate under V/lll ratios of 1 to 300.  However, in ¶[0025] Washington teaches that the Group V/III ratio may be 30:1 to 60:1 or greater.  Accordingly a person of ordinary skill in the art would look to the teachings of Washington and would be motivated to utilize a Group V/III ratio in the overlapping range of 30:1 to 60:1 or greater in order to produce a high quality Group III-V epitaxial layer for the production of solar cells.  

Claims 24, 26-30, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-27 and 29-30 of the ‘694 application because claims 24-27 and 29-30 of the ‘694 application recite substantially all of the limitations recited in claims 24, 26-30, and 35 of the instant application.  

Claims 1-2, 4-5, 7, 9, 13-16, 19-21, and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,834,860 (hereinafter “the ‘860 patent”) in view of Ueda and further in view of Japanese Patent No. JP 3635757 B2 to Murasato, et al. (“Murasato”).
Regarding claims 1-2, 4-5, 7, 13-16, 19-21, and 32-34, claim 1 of the ‘860 patent recites substantially all of the limitations recited in claims 1-2, 4-5, 7, 13-16, 19-21, and 32-34 of the instant application, but does not explicitly recite the deposition of InGaP layers to form an InGaP cell.  However, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form a high performance solar cell.  In col. 8, ll. 16-42 Ueda specifically teaches that the InGaP layer is formed by supplying trimethylgallium, trimethylindium, and phosphine as source gases in order to form, inter alia, an n+ In0.5Ga0.5P buffer layer (54) and an n- In0.5Ga0.5P base layer (56) on a GaAs substrate(52) and (53).  Thus, a person of ordinary skill in the art would look to the teachings of Ueda and would readily recognize that high-performance solar cells may be produced from InGaP and would be motivated to substitute the gallium- and arsenic-containing gases utilized in the method of Washington with gallium-, indium-, and phosphorous-containing precursor gases in order to form an optoelectronic device such as an InGaP-based high performance solar cell which has the desired bandgap.  
Claim 1 of the ‘860 patent does not recite that the wafer is heated to a deposition temperature in a range between 850 and 900 °C.  However, in Figs. 1-3 and ¶¶[0006]-[0035] as well as elsewhere throughout the entire reference Murasato teaches a method of forming a LED comprised of layers of Group III-V semiconductors comprised of Al, Ga, and In grown on a GaAs substrate which are lattice matched at high temperatures in order to obtain a high brightness LED.  Murasato teaches that the change in the lattice constant and coefficient of linear expansion of a given Group III-V quaternary alloy from room temperature to the epitaxial growth temperature can be calculated and the ratio of elements such as Al, Ga, and In may be selected so that the degree of lattice mismatch at the epitaxial growth temperature is zero.  In ¶[0022] Murasato specifically teaches that an epitaxial growth temperature of 730 to 830 °C is appropriate for obtaining a high quality quaternary mixed crystal.  In this case, as for Manasevit, the higher temperature of 830 °C taught by Murasato is sufficiently close to 850 °C that it would be reasonably expected to yield the same properties.  Alternatively, a person of ordinary skill in the art would look to the teachings of Murasato and would be motivated to utilize routine experimentation to determined the optimal composition and epitaxial growth temperature of the Group III-V alloy, including within the claimed temperature range of 850 to 900 °C, which is necessary to produce layers which are substantially lattice matched during film growth to obtain an optoelectronic device such as a LED with a higher brightness.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CPA 1955).  See also MPEP 2144.05(II)(A).
Regarding claim 9, claim 5 of the ‘860 application recites substantially all of the limitations recited in claim 9 of the instant application.  

Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of the ‘860 patent in view of Ueda and Murasato and further in view of U.S. Patent Appl. Publ. No. 2004/0113225 to Mitsuhiko Ogihara (“Ogihara”) and still further in view of U.S. Patent No. 4,846,931 to Gmitter, et al. ("Gmitter").
Regarding claims 10-12, claims 1-2 of the ‘860 patent recite substantially all of the limitations recited in claims 10-12 of the instant application, but do not explicitly recite that the buffer layer has a thickness of 50 to 2,000 nm.  However, in ¶¶[0006]-[0007] and ¶[0037] Ogihara teaches that the light emitting properties and charge carrier capabilities of the p-n junction are influenced by the relative thickness of each layer in the structure.  Accordingly, the thickness of each layer in the p-n junction is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  Examples of typical layer thicknesses which are close to or fall within the claimed range are provided in col. 4, l. 52 to col. 5, l. 3 of Gmitter which teach the use of a GaAs stack with layer thicknesses ranging from 500 Å to 2 m (i.e., from 50 nm to 2,000 nm).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal thickness for the buffer layer in the GaAs p-n stack.  

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘860 patent in view of Ueda and Murasato and further in view of U.S. Patent No. 6,876,013 to Okano, et al. (“Okano”).  
Regarding claim 18, claim 1 of the ‘860 patent does not explicitly recite that the InGaP cell includes a graded junction and at least one of the one or more layers having InGaP is part of the graded junction.  However, in col. 9, l. 53 to col. 10, l. 65 and Example 2 in col. 14, l. 40 to col. 15, l. 14 as well as elsewhere throughout the entire reference Okano teaches an analogous method of producing a p-n junction for an electronic or optoelectronic device in which the junction layer is formed of an n-type Group III-V compound semiconductor layer having a composition gradient region.  In col. 9, l. 59 to col. 10, l. 50 Okano specifically teaches that the n-type Group III-V semiconductor is GaxIn1-xP in which the Ga composition (x) is continuously reduced in the thickness direction from the interface such that the lattice parameter and bandgap of the GaxIn1-xP compound semiconductor is gradually changed.  In this manner the GaxIn1-xP layer can be tailored to the desired band gap and/or to better match the lattice constant of adjoining layers. Thus, a person of ordinary skill in the art would look to the teachings of Okano and would be motivated to utilize a gradient junction for one or more of the InGaP layers utilized in the method of Ueda in order to produce a solar cell having individual layer with the desired band gap and lattice constant.  

Claim 22 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of the ‘860 patent in view of Ueda and Murasato and further in view of U.S. Patent No. 6,211,539 to Johnston, et al. (“Johnston”). 
Regarding claim 22, claim 1 of the ‘860 patent does not explicitly recite that a bubbler temperature for the indium precursor gas is in the range of 15° C to 60° C.  However, in col. 3, l. 8 to col. 5, l. 55 Johnston teaches a method of depositing an InP epitaxial layer onto a substrate using a precursor such as trimethylindium which is contained within a bubbler while a carrier gas is passed therethrough.  In col. 4, ll. 5-10 Johnston specifically teaches that a saturated gas flow is typically obtained by heating the bubbler to a temperature in the overlapping range of 60 to 100 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Johnston and would readily recognize that the indium precursor gas utilized in the method of Ueda may be delivered via the use of a bubbler which is heated to within the claimed range of 15 to 60 °C with the motivation for doing so being to produce a flow of indium precursor sufficient to yield the desired growth rate and In composition.  

Claim 23 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of the ‘860 patent in view of Ueda and Murasato and further in view of U.S. Patent Appl. Publ. No. 2018/0019117 to Washington, et al. (“Washington”). 
Regarding claim 23, claim 1 of the ‘860 patent does not explicitly recite that the deposition rate under V/lll ratios of 1 to 300.  However, in ¶[0025] Washington teaches that the Group V/III ratio may be 30:1 to 60:1 or greater.  Accordingly a person of ordinary skill in the art would look to the teachings of Washington and would be motivated to utilize a Group V/III ratio in the overlapping range of 30:1 to 60:1 or greater in order to produce a high quality Group III-V epitaxial layer for the production of solar cells.  

Claims 24, 26-31, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-15 of the ‘860 patent.
Regarding claims 24, 31, and 35, claim 9 of the ‘860 patent recites substantially all of the limitations recited in claims 24, 31, and 35 of the instant application.  
Regarding claim 26, claim 10 of the ‘860 patent recites substantially all of the limitations recited in claim 26 of the instant application.  
Regarding claim 27, claim 11 of the ‘860 patent recites substantially all of the limitations recited in claim 27 of the instant application.  
Regarding claim 28, claim 12 of the ‘860 patent recites substantially all of the limitations recited in claim 28 of the instant application.  
Regarding claim 29, claim 13 of the ‘860 patent recites substantially all of the limitations recited in claim 29 of the instant application.  
Regarding claim 30, claims 14-15 of the ‘860 patent recites substantially all of the limitations recited in claim 30 of the instant application.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2, 4-5, 7, 13-16, 19-21, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,368,098 to Harold Manasevit (hereinafter "Manasevit") in view of U.S. Patent Appl. Publ. No. 2003/0121468 to Boone, et al. (“Boone”) and further in view of U.S. Patent Appl. Publ. No. 2004/0113225 to Mitsuhiko Ogihara (“Ogihara”) and still further in view of U.S. Patent No. 6,372,981 to Ueda, et al. (“Ueda”) and even further in view of Japanese Patent No. JP 3635757 B2 to Murasato, et al. (“Murasato”).  
Regarding claim 1, Manasevit teaches a method for forming a semiconductor material on a wafer (see, e.g., the Abstract, Figs. 1-2, and entire reference), comprising:  
heating a wafer to a deposition temperature in a range between 850°C and 900°C within a processing system (See, e.g., the epitaxial deposition system in Fig. 2 and Example 1 at col. 6, ll. 25-55 which teach that a substrate (11) having deposition surface (12) thereon is heated to a temperature of 650 to 800 °C in a processing system.  It is noted that although Manasevit does not teach a temperature of 850 to 900 °C as claimed, the upper limit of 800 °C as taught by Manasevit is sufficiently close to 850 °C that it would be reasonably expected to yield the same properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).); 
exposing the wafer to a deposition gas comprising at least one of a gallium precursor gas, indium precursor gas, or phosphine at a total pressure in a range between 20 Torr and 1000 Torr (see, e.g., Fig. 2 and Example 1 at col. 6, l. 41 to col. 7, l. 63 which teach exposing substrate (11) to trimethylgallium (TMG) from bubbler (37) and arsine (AsH3) from tank (31) at a pressure of up to 1 atmosphere (i.e., 760 Torr); see also claims 1 & 2 which teach that the reactor is exhausted to a pressure of not greater than 1 atm); and
depositing one or more layers comprising gallium on the wafer at a deposition rate (see, e.g., Fig. 2 and Example 1 at col. 6, l. 41 to col. 7, l. 63 which teach exposing substrate (11) to trimethylgallium (TMG) from bubbler (37) and arsine (AsH3) from tank (31) in order to deposit a GaAs layer at a deposition rate).
Manasevit does not explicitly teach that the deposition rate is 30 m/hr.  However, in ¶¶[0011]-[0036] and elsewhere throughout the entire reference Boone teaches that GaAs layers may be grown by MOCVD at growth rates of 5.0 m/h or greater.  Thus, in view of the teachings of Boone an ordinary artisan would be inclined to increase the film growth rate during the process of Manasevit to 30 m/h by, for example, increasing the precursor gas flow rates and optimizing the growth temperature and pressure with the motivation for doing so being to increase the throughput and obtain epitaxial GaAs layers having the desired electrical and optical properties.  It has previously been held that the "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” In re Rinehart. 531 F.2d 1048, 1053, 189 USPQ 143, 189 (CCPA 1976); see also MPEP 2144.04(IV)(A). 
Manasevit and Boone do not explicitly teach that multiple layers, including the one or more layers, form a cell comprising gallium.  However, in Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment Ogihara teaches a semiconductor structure formed from, inter alia, a sacrificial layer (750) such as AlAs formed on a buffer layer (702) which is formed on a GaAs substrate (701).  The buffer layer (702) functions to "bury" any impurities and/or imperfections present on the substrate (701) whereas the sacrificial layer permits the epitaxial structure to be separated from the substrate by lift-off.  The semiconductor structure further includes a first cladding layer (703), an active layer (704) comprised of first (704a) and second (704b) sublayers, and a second cladding layer (705) which together form a GaAs cell.  As noted in ¶¶[0021]-[0032] of Ogihara, an actual GaAs-based device is typically formed with a first active sublayer which is p-type GaAs and a second active sublayer which is n-type GaAs in order to form a p-n junction.  Thus, based on the teachings of Ogihara, an ordinary artisan would be motivated to provide both a buffer layer and sacrificial layer on the substrate as well as n-type GaAs and p-type GaAs stacks when producing a GaAs-based semiconductor cell utilizing the growth method of Manasevit and Boone with the motivation for doing so being to, as noted supra, provide a clean epitaxial layer for crystal growth, permit the thus-formed epitaxial structure to be separated from the substrate by lift-off, and form an actual p-n junction as part of the process of forming GaAs-based electronic and/or optoelectronic devices.  
Manasevit, Boone, and Ogihara do not explicitly teach exposing the wafer to a deposition gas comprising indium and phosphine in order to deposit one or more layers having InGaP in order to form an InGaP cell.  However, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form a high performance solar cell.  In col. 8, ll. 16-42 Ueda specifically teaches that the InGaP layer is formed by supplying trimethylgallium, trimethylindium, and phosphine as source gases in order to form, inter alia, an n+ In0.5Ga0.5P buffer layer (54) and an n- In0.5Ga0.5P base layer (56) on a GaAs substrate(52) and (53).  Thus, a person of ordinary skill in the art would look to the teachings of Ueda and would readily recognize that high-performance solar cells may be produced from InGaP and would be motivated to substitute the gallium- and arsenic-containing gases utilized in the method of Manasevit with gallium-, indium-, and phosphorous-containing precursor gases in order to form an optoelectronic device such as an InGaP-based high performance solar cell which has the desired bandgap.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Even if it is assumed arguendo that Manasevit does not teach heating the wafer to a deposition temperature in a range between 850 and 900 ° C, this would have been obvious in view of the teachings of Murasato.  In Figs. 1-3 and ¶¶[0006]-[0035] as well as elsewhere throughout the entire reference Murasato teaches a method of forming a LED comprised of layers of Group III-V semiconductors comprised of Al, Ga, and In grown on a GaAs substrate which are lattice matched at high temperatures in order to obtain a high brightness LED.  Murasato teaches that the change in the lattice constant and coefficient of linear expansion of a given Group III-V quaternary alloy from room temperature to the epitaxial growth temperature can be calculated and the ratio of elements such as Al, Ga, and In may be selected so that the degree of lattice mismatch at the epitaxial growth temperature is zero.  In ¶[0022] Murasato specifically teaches that an epitaxial growth temperature of 730 to 830 °C is appropriate for obtaining a high quality quaternary mixed crystal.  In this case, as for Manasevit, the higher temperature of 830 °C taught by Murasato is sufficiently close to 850 °C that it would be reasonably expected to yield the same properties.  Alternatively, a person of ordinary skill in the art would look to the teachings of Murasato and would be motivated to utilize routine experimentation to determined the optimal composition and epitaxial growth temperature of the Group III-V alloy, including within the claimed temperature range of 850 to 900 °C, which is necessary to produce layers which are substantially lattice matched during film growth to obtain an optoelectronic device such as a LED with a higher brightness.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CPA 1955).  See also MPEP 2144.05(II)(A).
Regarding claim 2, Manasevit, Boone, and Ogihara do not explicitly teach that the InGaP cell is a  metamorphic structure where the one or more InGaP layers are grown mismatched to the wafer, wherein the wafer is a GaAs substrate.  However, as noted supra with respect to the rejection of claim 1, in col. 8, ll. 16-42 Ueda specifically teaches a method of forming an InGaP-based solar cell by supplying trimethylgallium, trimethylindium, and phosphine as source gases in order to form, inter alia, an n+ In0.5Ga0.5P buffer layer (54) and an n- In0.5Ga0.5P base layer (56) on a GaAs substrate(52) and (53).  Since InGaP and GaAs have differing lattice constants the InGaP layer is therefore considered to be mismatched to the GaAs substrate.  
Regarding claim 4, Manasevit, Boone, and Ogihara do not explicitly teach that the InGaP cell is part of an optoelectronic device or an electronic device.  However, as noted supra with respect to the rejection of claims 1-2, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form an optoelectronic device such as a high performance solar cell.  Thus, a person of ordinary skill in the art would look to the combined teachings of Manasevit, Boone, Ogihara, and Ueda and would be motivated to produce an optoelectronic device such as a solar cell from an InGaP cell in order to produce a high-performance photovoltaic device having the desired bandgap.  
Regarding claim 5, Manasevit, Boone, and Ogihara do not explicitly teach that the optoelectronic device includes a light-emitting diode (LED), a laser, a transistor-laser, a photodetector, or a photovoltaic, including a solar cell.  However, as noted supra with respect to the rejection of claims 1-2, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form an optoelectronic device such as a high performance solar cell.  Thus, a person of ordinary skill in the art would look to the combined teachings of Washington and Ueda and would be motivated to produce an optoelectronic device such as a solar cell from an InGaP cell in order to produce a high-performance photovoltaic device having the desired bandgap.  
Regarding claim 7, Manasevit and Ueda that the gallium precursor gas and the indium precursor gas includes one or more of TMIn, TEIn, TMGa, TEGa, PH3, or TBP (tert-butylphosphine) (see, e.g., Example 1 at col. 6, ll. 25-55 which teaches the use of TMGa as the Group III metal and col. 8, ll. 16-42 of Ueda which specifically teach that the InGaP layer is formed by supplying trimethylgallium, trimethylindium, and phosphine as source gases).  
Regarding claim 13, Manasevit and Boone do not explicitly teach that the cell forms an n-on-p solar cell, a p-on-n solar cell, an n-i-p solar cell, or a p-i-n solar cell.  However, in Figs. 1 & 7, ¶¶[0022]-[0025], and ¶¶[0049]-[0055] Ogihara teaches that the cell may contain an n-type sublayer (104b) or (704b) disposed over a p-type sublayer (104a) or (704a).  Ogihara does not explicitly teach that the stack is an InGaP stack.  However, as noted supra with respect to the rejection of claim 1, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form a high performance solar cell.  Thus, a person of ordinary skill in the art would look to the teachings of Ueda and would readily recognize that high-performance solar cells may be produced from InGaP and would be motivated to substitute the GaAs-based cell produced in the method of Ogihara with an InGaP cell in order to form an optoelectronic device such as a high performance solar cell which has the desired bandgap.  
Regarding claim 14, Manasevit, Boone, Ogihara, and Murasato do not explicitly teach that the InGaP cell is a front-junction device or a rear-junction device.  However, in Fig. 5 and col. 7, l. 52 to col. 9, l. 3 Ueda teaches that the InGaP cell may be a front-junction device.  
Regarding claim 15, Manasevit, Boone, Ogihara, and Murasato do not explicitly teach that the InGaP cell is a front-junction solar cell or a rear-junction solar cell.  However, Fig. 5 and col. 7, l. 52 to col. 9, l. 3 of Ueda teach that the InGaP cell is a front-junction solar cell.  Thus, a person of ordinary skill in the art would recognize that the cell in Fig. 7 of Ogihara may be in the form of a front-junction solar cell with the motivation for doing so being to produce an optoelectronic device having the desired bandgap and structure for a particular application.  
Regarding claim 16, Manasevit, Boone, Ogihara, and Murasato do not explicitly teach the InGaP cell includes one or more p-n junctions, and at least one of the one or more p-n junctions is a homojunction with InGaP on both sides of the junction.  However, in Fig. 5 and col. 7, l. 52 to col. 9, l. 3 Ueda teaches an embodiment of an optoelectronic device in which an InGaP alloy is utilized as the base (56) and emitter (57) layer in a p-n junction in order to form a high performance solar cell.  Thus, a person of ordinary skill in the art would look to the teachings of Ueda and would readily recognize that high-performance solar cells may be produced from a homojunction comprised of InGaP.  
Regarding claim 19, Manasevit teaches that the range of the deposition temperature is between 600°C and 800°C (see, e.g., Example 1 at col. 6, ll. 25-55 which teaches that substrate (11) having deposition surface (12) thereon is heated to a temperature of 650 to 800 °C for the growth of Group III-V layers such as GaAs). 
Regarding claim 20, Manasevit teaches that the total pressure is selected from the group consisting of:  between 20 Torr and 760 Torr, between 50 Torr and 450 Torr, and between 100 Torr and 250 Torr (see, e.g., Fig. 2 and Example 1 at col. 6, l. 41 to col. 7, l. 63 which teach exposing substrate (11) to trimethylgallium (TMG) from bubbler (37) and arsine (AsH3) from tank (31) at a pressure of up to 1 atmosphere (i.e., 760 Torr); see also claims 1 & 2 which teach that the reactor is exhausted to a pressure of not greater than 1 atm).
Regarding claim 21, Manasevit teaches that the method is performed as part of a metal organic chemical vapor deposition (MOCVD) process that uses reactors with or without a showerhead configuration (see, e.g., Fig. 2 and Example 1 at col. 6, l. 41 to col. 7, l. 63 which teach that trimethylgallium (TMG) from bubbler (37) and arsine (AsH3) from tank (31) are passed through an inlet (20a) for deposition onto substrate (11) which necessarily means that growth is via MOCVD).   
Regarding claim 32, Manasevit, Boone, and Ogihara do not explicitly teach that depositing one or more layers comprising gallium and indium further includes InGaP.  However, as noted supra with respect to the rejection of claim 1, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form a high performance solar cell.  In col. 8, ll. 16-42 Ueda specifically teaches that the InGaP layer is formed by supplying trimethylgallium, trimethylindium, and phosphine as source gases in order to form, inter alia, an n+ In0.5Ga0.5P buffer layer (54) and an n- In0.5Ga0.5P base layer (56) on a GaAs substrate(52) and (53).  Thus, a person of ordinary skill in the art would look to the teachings of Ueda and would readily recognize that high-performance solar cells may be produced from InGaP and would be motivated to substitute the gallium- and arsenic-containing gases utilized in the method of Manasevit with gallium-, indium-, and phosphorous-containing precursor gases in order to form an optoelectronic device such as an InGaP-based high performance solar cell which has the desired bandgap.  
Regarding claim 33, Manasevit, Boone, and Ogihara do not explicitly teach that the InGaP has a range of compositions represented by lnxGa1-xP with x being the composition of indium, wherein the indium composition is in a range between 30% to 70% when the one or more InGaP layers are mismatched to the wafer and the wafer is a GaAs substrate, and wherein the indium composition is 50% +/-4% when the one or more InGaP layers are lattice-matched to GaAs.  However, as noted supra with respect to the rejection of claims 1 and 32, in col. 8, ll. 16-42 Ueda specifically teaches that the InGaP layer is formed by supplying trimethylgallium, trimethylindium, and phosphine as source gases in order to form, inter alia, an n+ In0.5Ga0.5P buffer layer (54) and an n- In0.5Ga0.5P base layer (56) on a GaAs substrate(52) and (53).  Thus, a person of ordinary skill in the art would look to the teachings of Ueda and would readily recognize that high-performance solar cells may be produced from InGaP and would be motivated to substitute the gallium- and arsenic-containing gases utilized in the method of Manasevit with gallium-, indium-, and phosphorous-containing precursor gases in order to form an optoelectronic device such as an InGaP-based high performance solar cell which has the desired bandgap.  Moreover, a person of ordinary skill in the art would be motivated to utilize an lnxGa1-xP layer having a lattice composition in which x = 0.50 in order to produce an lnxGa1-xP compound semiconductor having the desired bandgap and lattice match to the GaAs substrate.  
Regarding claim 34, Manasevit does not explicitly teach that the multiple layers, including the one or more layers, forming the cell comprising gallium further include an InGaP cell.  However, as noted supra with respect to the rejection of claim 1, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form a high performance solar cell.  In col. 8, ll. 16-42 Ueda specifically teaches that the InGaP layer is formed by supplying trimethylgallium, trimethylindium, and phosphine as source gases in order to form, inter alia, an n+ In0.5Ga0.5P buffer layer (54) and an n- In0.5Ga0.5P base layer (56) on a GaAs substrate(52) and (53).  Thus, a person of ordinary skill in the art would look to the teachings of Ueda and would readily recognize that high-performance solar cells may be produced from InGaP and would be motivated to substitute the gallium- and arsenic-containing gases utilized in the method of Manasevit with gallium-, indium-, and phosphorous-containing precursor gases in order to form an optoelectronic device such as an InGaP-based high performance solar cell which has the desired bandgap.  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manasevit in view of Boone and further in view of Ogihara and still further in view of Ueda and Murasato and even further in view of U.S. Patent No. 5,232,869 to Frigo, et al. (“Frigo”). 
Regarding claim 9, Manasevit teaches that the deposition gas further comprises a carrier gas comprising hydrogen or argon (see, e.g., Fig. 2 and col. 5, l. 50 to col. 7, l. 2 which teaches the use of a carrier gas such as hydrogen from tank (24) and col. 4, ll. 29-34 which teach that the carrier gas may be an inert gas such as argon), but does not explicitly teach using a mixture of both hydrogen and argon.  However, Frigo relates to the deposition of Group III-V semiconductors by metalorganic chemical vapor deposition and, in col. 1, ll. 40-57 specifically teaches the use of hydrogen and argon as a carrier gas.  Thus, an ordinary artisan would readily recognize that hydrogen and argon may be used together as a carrier gas in the method of Manisevit since this would involve nothing more than the use of a known material according to its intended use.  Use of a known material based on its suitability for its intended use has been held to support a prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  

Claims 10-12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manasevit in view of Boone and further in view of Ogihara and still further in view of Ueda and Murasato and even further in view of U.S. Patent Appl. Publ. No. 2018/0019117 to Washington, et al. (“Washington”). 
Regarding claim 10, Manasevit, Boone, Ogihara, Ueda, and Murasato do not explicitly teach the structure of the InGaP cell as claimed.  However, Washington teaches that the cell is deposited over a sacrificial layer having a thickness between 1 nm and 200 nm, the sacrificial layer being disposed over a buffer layer, the buffer layer having a thickness in a range of 50 nm to 2000 nm, and the buffer layer being disposed over the wafer (see, e.g., Fig. 1 and ¶¶[0029]-[0032] which teach that the cell (110) is deposited over a sacrificial layer (116) having a thickness of less than 20 nm which is deposited over a buffer layer (114) having a thickness of 100 to 1,000 nm, which is deposited over the substrate (112)).  Washington does not explicitly teach that the cell is an InGaP cell.  However, as noted supra with respect to the rejection of claim 1, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form a high performance solar cell.  Thus, a person of ordinary skill in the art would look to the teachings of Ueda and would readily recognize that high-performance solar cells may be produced from InGaP and would be motivated to substitute the GaAs-based cell produced in the method of Washington with an InGaP cell in order to form an optoelectronic device such as a high performance solar cell which has the desired bandgap.  
Regarding claim 11, Manasevit, Boone, Ogihara, Ueda, and Murasato do not explicitly teach that the sacrificial layer is made of one of AlAs, AllnP, AIGaAs, AlInGaP, or InGaP.  However, in Fig. 1 and ¶¶[0029]-[0032] Washington teaches that the sacrificial layer (116) may be made of AlAs.  
Regarding claim 12, Manasevit, Boone, Ogihara, Ueda, and Murasato do not explicitly teach the structure of the InGaP stack as claimed.  However, Washington teaches that 
the multiple layers form an n-type stack and a p-type stack (see, e.g., Fig. 1 and ¶¶[0033]-[0041] which teach that multiple layers form an n-type (120) and p-type (130) stack),
the n-type stack having an emitter layer disposed on or over a first passivation layer, the first passivation layer being disposed on or over a first contact layer (see, e.g., Fig. 1 and ¶¶[0033]-[0041] which teach that the n-type stack (120) includes an emitter layer (126) disposed on a passivation layer (124) which is disposed on a contact layer (122)), and
the p-type stack having a second contact layer disposed on or over a second passivation layer, the second passivation layer being disposed on or over an absorber layer (see, e.g., Fig. 1 and ¶¶[0033]-[0041] which teach that the p-type stack (130) includes a contact layer (136) disposed on a passivation layer (134) which is disposed on an absorber layer (132)).  
Washington does not explicitly teach that the stack is an InGaP stack.  However, as noted supra with respect to the rejection of claim 1, in Fig. 5 and col. 7, l. 52 to col. 9, l. 15 as well as elsewhere throughout the entire reference Ueda teaches an analogous method of forming an optoelectronic device from a Group III-V compound semiconductor in which an InGaP alloy is grown on a GaAs substrate in order to form a high performance solar cell.  Thus, a person of ordinary skill in the art would look to the teachings of Ueda and would readily recognize that high-performance solar cells may be produced from InGaP and would be motivated to substitute the GaAs-based cell produced in the method of Washington with an InGaP cell in order to form an optoelectronic device such as a high performance solar cell which has the desired bandgap.  
Regarding claim 23, Manasevit, Boone, Ogihara, Ueda, and Murasato do not explicitly teach that the deposition rate under V/lll ratios of 1 to 300.  However, in ¶[0025] Washington teaches that the Group V/III ratio may be 30:1 to 60:1 or greater.  Accordingly a person of ordinary skill in the art would look to the teachings of Washington and would be motivated to utilize a Group V/III ratio in the overlapping range of 30:1 to 60:1 or greater in order to produce a high quality Group III-V epitaxial layer for the production of solar cells.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manasevit in view of Boone and further in view of Ogihara and still further in view of Ueda and Murasato and even further in view of U.S. Patent No. 6,876,013 to Okano, et al. (“Okano”). 
Regarding claim 18, Manasevit, Boone, Ogihara, Ueda, and Murasato do not explicitly teach that the InGaP cell includes a graded junction and at least one of the one or more layers having InGaP is part of the graded junction.  However, in col. 9, l. 53 to col. 10, l. 65 and Example 2 in col. 14, l. 40 to col. 15, l. 14 as well as elsewhere throughout the entire reference Okano teaches an analogous method of producing a p-n junction for an electronic or optoelectronic device in which the junction layer is formed of an n-type Group III-V compound semiconductor layer having a composition gradient region.  In col. 9, l. 59 to col. 10, l. 50 Okano specifically teaches that the n-type Group III-V semiconductor is GaxIn1-xP in which the Ga composition (x) is continuously reduced in the thickness direction from the interface such that the lattice parameter and bandgap of the GaxIn1-xP compound semiconductor is gradually changed.  In this manner the GaxIn1-xP layer can be tailored to the desired band gap and/or to better match the lattice constant of adjoining layers. Thus, a person of ordinary skill in the art would look to the teachings of Okano and would be motivated to utilize a gradient junction for one or more of the InGaP layers utilized in the method of Manasevit, Boone, Ogihara, and Ueda in order to produce a solar cell having individual layer with the desired band gap and lattice constant.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manasevit in view of Boone and further in view of Ogihara and still further in view of Ueda and Murasato and even further in view of U.S. Patent No. 6,211,539 to Johnston, et al. (“Johnston”). 
Regarding claim 22, Manasevit, Boone, Ogihara, Ueda, and Murasato do not explicitly teach that a bubbler temperature for the indium precursor gas is in the range of 15° C to 60° C.  However, in col. 3, l. 8 to col. 5, l. 55 Johnston teaches a method of depositing an InP epitaxial layer onto a substrate using a precursor such as trimethylindium which is contained within a bubbler while a carrier gas is passed therethrough.  In col. 4, ll. 5-10 Johnston specifically teaches that a saturated gas flow is typically obtained by heating the bubbler to a temperature in the overlapping range of 60 to 100 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Johnston and would readily recognize that the indium precursor gas utilized in the method of Manasevit, Boone, Ogihara, and Ueda may be delivered via the use of a bubbler which is heated to within the claimed range of 15 to 60 °C with the motivation for doing so being to produce a flow of indium precursor sufficient to yield the desired growth rate and In composition.  

Claims 24 and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manasevit in view of Ogihara and further in view of U.S. Patent No. 4,846,931 to Gmitter, et al. ("Gmitter") and still further in view of Boone and even further in view of Murasato.  
Regarding claim 24, Manasevit teaches a method of forming a cell (see, e.g., the Abstract, Figs. 1-2, and entire reference), comprising: 
heating a substrate comprising gallium and arsine to a temperature in a range between 550 °C and 900 °C within a processing system (See, e.g., the epitaxial deposition system in Fig. 2 and Example 1 at col. 6, ll. 25-55 which teach that a substrate (11) having deposition surface (12) thereon is heated to a temperature of 650 to 800 °C in a processing system.  It is noted that although Manasevit does not teach a temperature of 850 to 900 °C as claimed, the upper limit of 800 °C as taught by Manasevit is sufficiently close to 850 °C that it would be reasonably expected to yield the same properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).);
exposing the substrate to a deposition gas comprising at least one of a gallium precursor gas or arsine (see, e.g., Fig. 2 and Example 1 at col. 6, l. 41 to col. 7, l. 63 which teach exposing substrate (11) to trimethylgallium (TMG) from bubbler (37) and arsine (AsH3) from tank (31)); and
depositing a layer comprising gallium over the substrate (see, e.g., Fig. 2 and Example 1 at col. 6, l. 41 to col. 7, l. 63 which teach exposing substrate (11) to trimethylgallium (TMG) from bubbler (37) and arsine (AsH3) from tank (31) in order to deposit a GaAs layer).  
Manasevit does not explicitly teach the structure of the GaAs cell as claimed.  However, in Fig. 7, ¶[0027], ¶[0040], and ¶¶[0049]-[0055] of the Fourth Embodiment Ogihara teaches the following:  
depositing an n-type contact layer comprising gallium over the substrate (see, e.g., the first contact layer (752) in Fig. 7);
depositing a first passivation layer comprising one or more of following elements:  gallium and aluminum over the substrate (see, e.g., the cladding layer (703) in Fig. 7 which may be equated with the claimed first passivation layer);
depositing an n-type or p-type absorber layer comprising gallium over the substrate (see, e.g., the second active sublayer (704b) in Fig. 7 which may be equated with the claimed absorber layer); and
depositing a p-type contact layer comprising gallium over the substrate (see, e.g., the second contact layer (706) in Fig. 7).
As noted in ¶[0027] and ¶[0040] of Ogihara, the first and second contact layers may be p- or n-type GaAs, the cladding layers may be AlxGa1-xAs, and the first and second active sublayers may be n- or p-type AlxGa1-xAs which necessarily means that the n- and p-type stack in Fig. 7 of Ogihara possesses the claimed structure.  Thus, based on the teachings of Ogihara, an ordinary artisan would be motivated to provide n-type GaAs and p-type GaAs stacks having the claimed structure when producing a GaAs-based semiconductor structure utilizing the growth method of Manasevit with the motivation for doing so being to form an actual p-n junction as part of the process of forming GaAs-based electronic and/or optoelectronic devices.  
Ogihara does not explicitly teach the relative thicknesses of each layer as being an n-type contact layer having a thickness of 100 nm or less, a first passivation layer having a thickness of 100 nm or less, and a p-type contact layer having a thickness of 2000 nm or less.  However, in ¶¶[0006]-[0007] and ¶[0037] Ogihara teaches that the light emitting properties and charge carrier capabilities of the p-n junction are influenced by the relative thickness of each layer in the structure.  Accordingly, the thickness of each layer in the p-n junction is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  Examples of typical layer thicknesses which are close to or fall within the claimed range are provided in col. 4, l. 52 to col. 5, l. 3 of Gmitter which teach the use of a GaAs stack with layer thicknesses ranging from 500 Å to 2 m (i.e., from 50 nm to 2,000 nm).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal thickness for each layer in the GaAs p-n stack.  
Manasevit, Ogihara, and Gmitter do not explicitly teach that the GaAs layers are deposited at a rate of 30 m/hr, 40 m/hr, 50 m/hr, 55 m/hr, 60 m/hr, 70 m/hr, 80 m/hr.  However, in ¶¶[0011]-[0036] and elsewhere throughout the entire reference Boone teaches that GaAs layers may be grown by MOCVD at growth rates of 5.0 m/h or greater.  Thus, in view of the teachings of Boone an ordinary artisan would be inclined to increase the film growth rate during the process of Manasevit to 30 m/h or greater by, for example, increasing the precursor gas flow rates and optimizing the growth temperature and pressure with the motivation for doing so being to increase the throughput and obtain epitaxial GaAs layers having the desired electrical and optical properties.  It has previously been held that the "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.”  In re Rinehart, 531 F.2d 1048, 1053, 189 USPQ 143, 189 (CCPA 1976); see also MPEP 2144.04(IV)(A).  
Even if it is assumed arguendo that Manasevit does not teach heating the wafer to a deposition temperature in a range between 850 and 900 ° C, this would have been obvious in view of the teachings of Murasato.  In Figs. 1-3 and ¶¶[0006]-[0035] as well as elsewhere throughout the entire reference Murasato teaches a method of forming a LED comprised of layers of Group III-V semiconductors comprised of Al, Ga, and In grown on a GaAs substrate which are lattice matched at high temperatures in order to obtain a high brightness LED.  Murasato teaches that the change in the lattice constant and coefficient of linear expansion of a given Group III-V quaternary alloy from room temperature to the epitaxial growth temperature can be calculated and the ratio of elements such as Al, Ga, and In may be selected so that the degree of lattice mismatch at the epitaxial growth temperature is zero.  In ¶[0022] Murasato specifically teaches that an epitaxial growth temperature of 730 to 830 °C is appropriate for obtaining a high quality quaternary mixed crystal.  In this case, as for Manasevit, the higher temperature of 830 °C taught by Murasato is sufficiently close to 850 °C that it would be reasonably expected to yield the same properties.  Alternatively, a person of ordinary skill in the art would look to the teachings of Murasato and would be motivated to utilize routine experimentation to determined the optimal composition and epitaxial growth temperature of the Group III-V alloy, including within the claimed temperature range of 850 to 900 °C, which is necessary to produce layers which are substantially lattice matched during film growth to obtain an optoelectronic device such as a LED with a higher brightness.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CPA 1955).  See also MPEP 2144.05(II)(A).
Regarding claim 26, as noted supra with respect to the rejection of claim 24, the combination of Manasevit, Ogihara, Gmitter, and Boone teach the steps of depositing the first passivation layer on the n-type contact layer; depositing the n-type or p-type absorber layer over the first passivation layer; and depositing the p-type contact layer on the second passivation layer at deposition rates of 30 to 80 m/hr.  Reference is also made to Figs. 1-4 and ¶¶[0022]-[0040] of Ogihara which teach embodiments of the same semiconductor epitaxial structure where the conductivity types are reversed.  Ogihara and Gmitter further teach the step of:  
depositing a sacrificial layer comprising aluminum and arsine over the substrate (See, e.g., Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment of Ogihara which teach a semiconductor structure formed from, inter alia, a sacrificial layer (750) such as AlAs formed on a buffer layer (702) which is formed on a GaAs substrate (701).  The buffer layer (702) functions to "bury" any impurities and/or imperfections present on the substrate (701) whereas the sacrificial layer permits the epitaxial structure to be separated from the substrate by lift-off.), the sacrificial layer having a thickness of 200 nm or less (see, e.g., Fig. 3 and col. 4, ll. 52-58 of Gmitter which teach the use of a release layer having a thickness of 1,000 Å (100 nm), but as small as 20 Å (2 nm), which overlaps the claimed range); 
depositing the n-type contact layer on the sacrificial layer (see, e.g., Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment of Ogihara which further teach that a first contact layer (752) is formed on the sacrificial layer (750)); and 
depositing a second passivation layer over the n-type or p-type absorber layer (see, e.g., Fig. 7, ¶[0027], ¶[0040], and ¶¶[0049]-[0055] of the Fourth Embodiment of Ogihara which teach a second cladding layer (705) which may be equated with the claimed second passivation layer). 
Thus, based on the teachings of Ogihara an ordinary artisan would be motivated to provide both a buffer layer and sacrificial layer on the substrate as well as n-type GaAs and p-type GaAs stacks as claimed when producing a GaAs-based semiconductor structure utilizing the growth method of Manasevit and Hollan with the motivation for doing so being to, as noted supra, provide a clean epitaxial layer for crystal growth, permit the thus-formed epitaxial structure to be separated from the substrate by lift-off, and form an actual p-n junction as part of the process of forming GaAs-based electronic and/or optoelectronic devices.  Furthermore, based on the teachings of Gmitter an ordinary artisan would readily recognize that the sacrificial layer utilized in the teachings of Ogihara may have a thickness in the range of 1 to 200 nm.  
Regarding claim 27, as noted supra with respect to the rejection of claims 24 and 26, the combination of Manasevit, Ogihara, Gmitter, and Boone teach the steps of depositing GaAs layers at a deposition rate of 30 to 120 m/hr.  Ogihara and Gmitter further teach the steps of:
depositing a buffer layer comprising gallium and arsine on the substrate; and depositing the sacrificial layer on the buffer layer (See, e.g., Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment of Ogihara which teach a semiconductor structure formed from, inter alia, a sacrificial layer (750) such as AlAs formed on a buffer layer (702) which is formed on a GaAs substrate (701).  The buffer layer (702) functions to "bury" any impurities and/or imperfections present on the substrate (701) whereas the sacrificial layer permits the epitaxial structure to be separated from the substrate by lift-off.), the buffer layer having a thickness in a range between 50 and 2000 nm (see, e.g., Fig. 3 and col. 4, ll. 52-59 of Gmitter which teach the use of a GaAs epitaxial layer having a thickness of 500 Å (50 nm) on the release layer, which falls within the claimed range).  
Thus, based on the teachings of Ogihara an ordinary artisan would be motivated to provide both a buffer layer and sacrificial layer on the substrate as well as n-type GaAs and p-type GaAs stacks when producing a GaAs-based semiconductor structure utilizing the growth method of Manasevit with the motivation for doing so being to, as noted supra, provide a clean epitaxial layer for crystal growth, permit the thus-formed epitaxial structure to be separated from the substrate by lift-off, and form an actual p-n junction as part of the process of forming GaAs-based electronic and/or optoelectronic devices.  Furthermore, based on the teachings of Gmitter an ordinary artisan would readily recognize that the buffer layer utilized in the teachings of Ogihara may have a thickness of between 50 and 2000 nm.
Regarding claim 28, as noted supra with respect to the rejection of claim 24, the combination of Manasevit, Ogihara, Gmitter, Boone, and Murasato teach the steps of depositing aluminum and arsenic over the substrate at a deposition rate in the range of 30 to 120 m/hr.  Reference is also made to Figs. 1-4 and ¶¶[0022]-[0040] of Ogihara which teach embodiments of the same semiconductor epitaxial structure where the conductivity types are reversed.  Ogihara and Gmitter further teach the step of:
depositing a sacrificial layer comprising aluminum and arsine over the substrate (See, e.g., Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment of Ogihara which teach a semiconductor structure formed from, inter alia, a sacrificial layer (750) such as AlAs formed on a buffer layer (702) which is formed on a GaAs substrate (701).  The buffer layer (702) functions to "bury" any impurities and/or imperfections present on the substrate (701) whereas the sacrificial layer permits the epitaxial structure to be separated from the substrate by lift-off.), the sacrificial layer having a thickness of 200 nm or less (see, e.g., Fig. 3 and col. 4, ll. 52-58 of Gmitter which teach the use of a release layer having a thickness of 1,000 Å (100 nm), but as small as 20 Å (2 nm), which overlaps the claimed range). 
Thus, based on the teachings of Ogihara an ordinary artisan would be motivated to provide a sacrificial layer on the substrate along with n-type GaAs and p-type GaAs stacks when producing a GaAs-based semiconductor structure utilizing the growth method of Manasevit with the motivation for doing so being to, as noted supra, provide a clean epitaxial layer for crystal growth, permit the thus-formed epitaxial structure to be separated from the substrate by lift-off, and form an actual p-n junction as part of the process of forming GaAs-based electronic and/or optoelectronic devices.  Furthermore, based on the teachings of Gmitter an ordinary artisan would readily recognize that the sacrificial layer utilized in the teachings of Ogihara may have a thickness in the range of 200 nm or less.  
Regarding claim 29, as noted supra with respect to the rejection of claims 24 and 28, the combination of Manasevit, Ogihara, Gmitter, Boone, and Murasato teach the steps of depositing GaAs layers at a deposition rate of 30 to 120 m/hr.  Ogihara and Gmitter further teach the steps of:
depositing a buffer layer comprising gallium and arsine on the substrate, and depositing the sacrificial layer on the buffer layer (See, e.g., Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment of Ogihara which teach a semiconductor structure formed from, inter alia, a sacrificial layer (750) such as AlAs formed on a buffer layer (702) which is formed on a GaAs substrate (701).  The buffer layer (702) functions to "bury" any impurities and/or imperfections present on the substrate (701) whereas the sacrificial layer permits the epitaxial structure to be separated from the substrate by lift-off.), the buffer layer having a thickness in a range between 50 and 2000 nm (see, e.g., Fig. 3 and col. 4, ll. 52-59 of Gmitter which teach the use of a GaAs epitaxial layer having a thickness of 500 Å (50  nm) on the release layer, which falls within the claimed range). 
Thus, based on the teachings of Ogihara an ordinary artisan would be motivated to provide both a buffer layer and sacrificial layer on the substrate as well as n-type GaAs and p-type GaAs stacks when producing a GaAs-based semiconductor structure utilizing the growth method of Manasevit with the motivation for doing so being to, as noted supra, provide a clean epitaxial layer for crystal growth, permit the thus-formed epitaxial structure to be separated from the substrate by lift-off, and form an actual p-n junction as part of the process of forming GaAs-based electronic and/or optoelectronic devices.  Furthermore, based on the teachings of Gmitter an ordinary artisan would readily recognize that the sacrificial layer utilized in the teachings of Ogihara may have a thickness of between 50 and 2,000 nm.
Regarding claim 30, Manasevit does not explicitly teach that exposing the substrate to a deposition gas further comprises exposing the substrate to a total pressure of 450 Torr or less, or exposing the substrate to a total pressure of at least 780 Torr.  However, in the Abstract and col. 3, l. 37 to col. 5, l. 9 Ashizawa teaches that the growth of Group III-V compound semiconductors such as GaAs by metalorganic vapor phase deposition (MOCVD) may be performed at an analogous temperature range of 450 to 700 °C and pressures of 1 to 400 Torr, both of which overlap the claimed ranges.  Thus, based on the teachings of Ashizawa an ordinary artisan would readily recognize that GaAs deposition in the method of Manasevit may be performed at pressures of 450 Torr or less with the motivation for doing so being to produce a high-quality Group III-V compound semiconductor.  
Regarding claim 31, Manasevit does not explicitly teach depositing an n-type or p-type emitter layer having a thickness of 2,000 nm or less.  However, as noted supra with respect to the rejection of claim 24, in Fig. 7 Ogihara teaches a GaAs cell that includes a first active sublayer (704a) which may be equated with the claimed emitter layer.  Then in ¶¶[0006]-[0007] and ¶[0037] Ogihara teaches that the light emitting properties and charge carrier capabilities of the p-n junction are influenced by the relative thickness of each layer in the structure.  Accordingly, the thickness of each layer in the p-n junction is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  Examples of typical layer thicknesses which are close to or fall within the claimed range are provided in col. 4, l. 52 to col. 5, l. 3 of Gmitter which teach the use of a GaAs stack with layer thicknesses ranging from 500 Å to 2 m (i.e., from 50 nm to 2,000 nm).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal thickness within the range of 2,000 nm or less for the p-type emitter layer in the GaAs p-n stack.  
Regarding claim 35, Manasevit does not explicitly teach depositing a second passivation layer comprising one or more of the following elements:  gallium, and aluminum over the substrate.  However, as noted supra with respect to the rejection of claim 24, in Fig. 7, ¶[0027], ¶[0040], and ¶¶[0049]-[0055] of the Fourth Embodiment Ogihara teaches a second cladding layer (705) which may be equated with the claimed second passivation layer.  Thus, based on the teachings of Ogihara, an ordinary artisan would be motivated to provide n-type GaAs and p-type GaAs stacks having the claimed structure when producing a GaAs-based semiconductor structure utilizing the growth method of Manasevit with the motivation for doing so being to form an actual p-n junction as part of the process of forming GaAs-based electronic and/or optoelectronic devices.  Manasevit also does not explicitly teach that the second passivation layer has a thickness of 2000 nm or less.  However, as also noted supra with respect to the rejection of claim 24, in ¶¶[0006]-[0007] and ¶[0037] Ogihara teaches that the light emitting properties and charge carrier capabilities of the p-n junction are influenced by the relative thickness of each layer in the structure.  Accordingly, the thickness of each layer in the p-n junction is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  Examples of typical layer thicknesses which are close to or fall within the claimed range are provided in col. 4, l. 52 to col. 5, l. 3 of Gmitter which teach the use of a GaAs stack with layer thicknesses ranging from 500 Å to 2 m (i.e., from 50 nm to 2,000 nm).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal thickness for each layer in the GaAs p-n stack.  

Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 24, 26-31, and 35 is/are alternatively rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Washington or alternatively, under 35 U.S.C. 103 as being unpatentable over Washington in view of U.S. Patent Appl. Publ. No. 2006/0252242 to Hanna, et al. (“Hanna”). 
Regarding claim 24, Washington teaches a method of forming a cell (see, e.g., the Abstract, Figs. 1-5, and entire reference), comprising: 
heating a substrate comprising gallium and arsenic to a temperature in a range between 850°C and 900°C within a processing system (see, e.g., Figs. 1-2, ¶¶[0029]-[0041], and ¶¶[0050]-[0060] which teach heating a GaAs wafer (112) to a deposition temperature of between 550 and 900 °C in a processing system);
exposing the substrate to a deposition gas comprising at least one of a gallium precursor gas or arsine (see, e.g., Figs. 1-2, ¶¶[0029]-[0041], and ¶¶[0050]-[0060] which teach supplying precursor gases comprised of Ga and As at a pressure of between 20 and 1,000 Torr); 
depositing an n-type contact layer comprising gallium over the substrate, the n-type contact layer having a thickness of 100 nm or less (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing an n-type contact layer (122) having a thickness of 100 nm or less in step (530));
depositing a first passivation layer comprising one or more of the following elements: gallium, and aluminum over the substrate, the first passivation layer having a thickness of 100 nm or less (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing a first passivation layer (124) comprised of Ga in step (540));
depositing an n-type or p-type absorber layer comprising gallium over the substrate (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing a p-type absorber layer (132) comprising Ga in step (550)); and
depositing a p-type contact layer comprising gallium over the substrate, the p-type contact layer having a thickness of 2000 nm or less (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing a p-type contact layer (136) comprising Ga in step (570)),
wherein each of the n-type contact layer, the first passivation layer, the n-type or p-type absorber layer, the n-type or p-type emitter layer, the second passivation layer, and the p-type contact layer is deposited at a deposition rate selected from the group consisting of 30 m/hr, 40 m/hr, 50 m/hr, 55 m/hr, 60 m/hr, 70 m/hr, 80 m/hr (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach that deposition is performed at a rate of 30 to 120 m/hr in step (570)).
It is noted that although claim 24 does not explicitly require that the first passivation, the absorber layer, or the first absorber layer further are further comprised of In, Al, and/or P, the inclusion of one or more of these additional Group III or V elements would have been obvious in view of Hanna.  In the Abstract, Fig. 1, ¶¶[0004]-[0006], and claim 1 as well as elsewhere throughout the entire reference Hanna teaches an analogous method for the epitaxial growth of a Group III-V compound semiconductor in which an AlGaInP alloy is grown on a GaAs substrate.  In ¶[0005] Hanna specifically teaches that the AlGaInP layer is formed by supplying organometallic compounds of Al, Ga, and In with phosphine as source gases in order to form a high quality doped AlGaInP compound semiconductor on a GaAs substrate by MOCVD.  Thus, a person of ordinary skill in the art would look to the teachings of Hanna and would readily recognize that high-performance solar cells may be produced from AlGaInP and would be motivated to substitute the gallium- and arsenic-containing gases utilized in the method of Washington with gallium-, indium-, aluminum- and phosphorous-containing precursor gases in order to form an optoelectronic device such as an AlGaInP-based high performance solar cell which has the desired bandgap.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 26, Washington teaches 
depositing a sacrificial layer comprising aluminum and arsenic over the substrate at a deposition rate selected from the group consisting of 30 m/hr, 40 m/hr, 50 m/hr, 55 m/hr, 60 m/hr, 70 m/hr, 80 m/hr, and 90-120 m/hr deposition rates, the sacrificial layer having a thickness of 200 nm or less (see, e.g., Fig. 1 and ¶¶[0029]-[0041] which teach depositing a sacrificial layer (116) comprised of AlAs over the substrate (112); see also ¶¶[0022]-[0024] which teaches that the deposition rate may be from 30 to 120 m/hr); 
depositing the n-type contact layer over the sacrificial layer (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing an n-type contact layer (122) over the sacrificial layer (116) in step (530));
depositing the first passivation layer over the n-type contact layer (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing the first passivation layer (124) over the n-type contact layer (122) in step (540));
depositing the n-type or p-type absorber layer over the first passivation layer (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing the p-type absorber layer (132) over the first passivation layer (124) in step (550));
depositing a second passivation layer over the n-type or p-type absorber layer (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing the second passivation layer (134) over the p-type absorber layer (132) in step (560)); and
depositing the p-type contact layer over the second passivation layer (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing the p-type contact layer (136) over the passivation layer (134) in step (570)).
Regarding claim 27, Washington teaches
depositing a buffer layer comprising gallium and arsenic on the substrate at a deposition rate selected from the group consisting of a 30 m/hr deposition rate, a 40 m/hr deposition rate, a 50 m/hr deposition rate, a 55 m/hr deposition rate, and a 60 m/hr deposition rate or greater to 120 m/hr, the buffer layer having a thickness in a range between 50 nm and 2000 nm (see, e.g., Figs. 1 & 5, ¶¶[0029]-[0032], and ¶¶[0080]-[0093] which teach depositing a buffer layer (114) comprised of GaAs having a thickness of 100 to 1,000 nm over the substrate (112); see also ¶¶[0022]-[0024] which teaches that the deposition rate may be from 30 to 120 m/hr); and
depositing the sacrificial layer over the buffer layer (see, e.g., Fig. 1 and ¶¶[0029]-[0032] which teach that the sacrificial layer (116) is deposited over the buffer layer (114)).  
Regarding claim 28, Washington teaches depositing a sacrificial layer comprising aluminum and arsenic over the substrate at a deposition rate selected from the group consisting of 30 m/hr, 40 m/hr, 50 m/hr, 55 m/hr, 60m/hr, 70 m/hr, 80 m/hr, and 90-120 m/hr deposition rates, the sacrificial layer having a thickness of 200 nm or less (see, e.g., Figs. 1 & 5, ¶¶[0029]-[0032], and ¶¶[0080]-[0093] which teach depositing a sacrificial layer (116) comprised of AlAs having a thickness of less than 20 nm over the substrate; see also ¶¶[0022]-[0024] which teaches that the deposition rate may be from 30 to 120 m/hr).
Regarding claim 29, Washington teaches depositing a buffer layer comprising gallium and arsenic on the substrate at a deposition rate selected from the group consisting of 30 m/hr, 40 m/hr, 50 m/hr, 55 m/hr, 60 m/hr, 70 m/hr, 80 m/hr, and 90-120 m/hr deposition rates, the buffer layer having a thickness in a range between 50 nm and 2000 nm; and depositing the sacrificial layer over the buffer layer (see, e.g., Figs. 1 & 5, ¶¶[0029]-[0032], and ¶¶[0080]-[0093] which teach depositing a sacrificial layer (116) having a thickness of less than 20 nm a the buffer layer (114) comprised of GaAs having a thickness of 100 to 1,000 nm, which is deposited over the substrate (112)).  
Regarding claim 30, Washington teaches that exposing the substrate to a deposition gas further comprises:  exposing the substrate to a total pressure of 450 Torr or less, or exposing the substrate to a total pressure of at least 780 Torr (see, e.g., Figs. 1-2, ¶¶[0029]-[0041], and ¶¶[0050]-[0060] which teach supplying precursor gases comprised at pressures of between 20 and 1,000 Torr).
Regarding claim 31, Washington teaches depositing an n-type or p-type emitter layer having a thickness of 2000 nm or less (see, e.g., Figs. 1 & 5 and ¶¶[0080]-[0093] which teach depositing an n-type emitter layer (126) having a thickness of 3,000 nm or less).
Regarding claim 35, Washington teaches depositing a second passivation layer comprising one or more of the following elements: gallium and aluminum over the substrate, the second passivation layer having a thickness of 2000 nm or less (see, e.g., Fig. 1 & 5, ¶¶[0029]-[0041], and ¶¶[0080]-[0093] which teach depositing a second passivation layer (134) having a thickness of 300 nm or less in step (560)).  

Response to Arguments
Applicants’ arguments filed August 22, 2022, have been fully considered, but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action which were necessitated by applicants’ claim amendments.  
Applicants specifically argue that claim 24 is supported by subject matter disclosed in the ‘694, ‘090, and ‘677 applications.  See applicants’ 8/22/22 reply, pp. 10-11 and 14.  Applicants’ argument is noted, but is unpersuasive for reasons noted supra under the section titled “Priority.”  
Applicants argue that Manasevit does not teach heating the substrate to a temperature in the range of 850 to 900 °C as recited in amended claims 1 and 24.  Id. at pp. 14-16.  Applicants’ argument is noted, but is unpersuasive for reasons noted supra with respect to the rejection of claims 1 and 24 and in view of the introduction of Japanese Patent No. JP 3635757 B2 to Murasato, et al. (“Murasato”) which was necessitated by applicants’ claim amendments.  It is noted that the temperature of 800 °C as taught by Manasevit is considered to be sufficiently close to the lower limit of 850 °C that it would be expected to yield the same properties.  Alternatively, in view of the teachings of Murasato it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal deposition temperature for a given composition of the Group III-V semiconductor that is being deposited.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714